Citation Nr: 0501605	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  96-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a coccygeal disability, 
including the residuals of a fractured coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from February 1945 to March 
1946 and from May 1951 to January 1953.  The veteran also had 
periods of duty in the Reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to service connection for residuals of a 
fractured coccyx.

The veteran's claim was before the Board in January 1998, 
November 1999 and August 2002, where it was remanded for 
additional development.

It is noted that in a December 2001 rating decision, service 
connection was granted for a pilonidal cyst.  In a January 
2002 statement, and in the veteran's informal hearing 
presentation, the veteran and his representative continued to 
express disagreement with the RO's decision.  To the extent 
that the veteran and his representative contend that service 
connection should have been granted for a coccygeal 
disability other than a pilonidal cyst, this matter will be 
addressed in the following decision.  To the extent that the 
veteran is expressing dissatisfaction with the percentage 
assigned for his service-connected pilonidal cyst, the RO 
should issue the veteran a statement of the case (SOC) 
addressing this matter.

It is also noted that in the December 2001 rating decision, 
service connection was denied for residuals of an injury to 
the sacrum.  Since this veteran has not submitted a notice of 
disagreement (NOD) regarding this matter, it is not for 
consideration.

This case was remanded back to the Board by a May 2003 
decision of the United States Court of Appeals for Veterans 
Claims (COVA).  The COVA remand stated that the Board had not 
presented sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim pursuant to 38 U.S.C.A. § 5103(a) as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA).
FINDING OF FACT


The veteran developed a pilonidal cyst during service; he did 
not sustain a fracture of the coccyx or any other coccygeal 
disorders during service.


CONCLUSION OF LAW


Service connection for a coccygeal disability (to include a 
fractured coccyx), other than a pilonidal cyst, is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in January 1953, the 
veteran was suspended from flying for a pilonidal cyst with 
acute inflammation.  At the veteran's separation examination 
from his second period of service in January 1953, it was 
noted that the veteran had a dry pilonidal sinus, with no 
evidence of infection, and no sequelae.  The veteran reported 
an episode of inflammation of the pilonidal sinus in January 
1953.  It was noted that he was treated for 6 days with 
remission of symptoms.  On the veteran's report of medical 
history form from January 1953, he reported that his health 
was excellent except for a pilonidal cyst.  The physician 
stated that the veteran suffered an inflammation of a 
pilonidal cyst that was treated medically with remission of 
symptoms, with no apparent sequelae.  On a report of medical 
history form from March 1953, the veteran reported that in 
1952 he suffered an inflammation of a "pilonidal 
sinusitis," which was treated and remedied in 10 days.

At a medical examination for the Reserves in August 1956, it 
was noted that the veteran had a pilonidal cyst in January 
1953, which was well healed with no sequelae.  On a report of 
medical history form from August 1956, the physician noted 
that the veteran had a pilonidal cyst in January 1953, which 
was well healed with no sequelae.  At a medical examination 
for the Reserves in August 1960, the examiner noted that the 
veteran had a pilonidal cyst, asymptomatic.  On the veteran's 
report of medical history form from the same period, it was 
noted that the veteran had a pilonidal cyst in January 1953.  
At a medical examination for the Reserves in January 1965, 
and at the veteran's report of medical history form from the 
same time period, no mention was made of a pilonidal cyst.  

In the veteran's October 1995 claim, he asserted service 
connection for a fractured coccyx (originally diagnosed as 
pilonidal cyst) in January 1953.  

In the veteran's April 1996 Notice of Disagreement, he 
asserted that originally his fractured coccyx was diagnosed 
as a pilonidal cyst, but that an x-ray showed that a 
pilonidal cyst did not exist and never did.  He stated that a 
fractured coccyx bone, which had worsened in severity, and 
was now arthritic, caused the irritation.  He stated that x-
rays taken by a Dr. Heitzer in November 1987 would 
substantiate this allegation.  

In May 1996, the VA sent a letter to Dr. H requesting copies 
of medical reports.  However, Dr. H. did not responded to the 
request.  

In June 1996, Dr. J. G. stated that the veteran had x-rays at 
Freehold Radiology in November 1987, which revealed a 
fracture of the coccyx.  He stated that he could not 
guarantee that the x-rays had not been destroyed as medical 
records were usually only kept for about 7 years after purge.  

In July 1996, Dr. M. S. submitted a statement that he 
examined the veteran and that he never had any evidence of a 
pilonidal cyst.  

In the veteran's July 1996 Appeal, he stated that while a 
crew navigator aboard a plane on or about December 20, 1952, 
he encountered turbulence, and was thrown to the flight deck, 
landing squarely on his buttocks.  He stated that he 
experienced immediate pain in the area of the coccyx or base 
of the spine.  He indicated that he went to the flight 
surgeon who was very busy and gave him a short examination 
with no x-rays and diagnosis of pilonidal cyst.  He indicated 
that he was advised to avoid hard seating and prolonged 
sitting and frequent bathing.  He stated that the symptoms 
had diminished by January 5, 1953, and he was restored to 
flying status.  He indicated that after service, there were 
periodic flare-ups of the symptoms.  

The veteran underwent a hearing before a traveling member of 
the Board in August 1997, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
the incident that led to his injury happened around December 
20, 1952.  He stated that he was a navigator in a plane 
taking a celestial shot and that he was thrown to the floor 
and that he landed on his backside.  He stated that the 
flight surgeon gave him only a perfunctory examination since 
it was around Christmas and came up with a diagnosis of 
pilonidal cyst.  He stated that the symptoms after that were 
intermittent.  He testified that after service, he did not 
have much difficulty with the injury.  He described 
exacerbations caused by prolonged sitting.  He stated that 
while he worked for the New York City Police Department 
(which was until 1967), his problem never reached the level 
of discomfort to required medical care.  

The veteran stated that he had multiple sclerosis.  He stated 
that the first time anyone had looked at his coccyx disorder 
(developed in 1952) was not until 1987.  He testified that a 
doctor in 1987 told him that he had actually fractured his 
coccyx in 1952, but that it had been misdiagnosed as a 
pilonidal cyst.  He stated that the original x-rays from 1987 
were not available.  The veteran's wife also testified at the 
hearing.  She stated that she had known the veteran since 
right before he got out of service.  She stated that she knew 
that the veteran had the pilonidal cyst.  The veteran 
asserted that his fractured coccyx fused improperly. 

Dr. M. S. submitted a statement in September 1997.  He stated 
that the veteran suffered from pain secondary to a prior 
misdiagnosed fractured coccyx with probable resultant 
arthritis.  The examiner commented that the pain from a 
fractured coccyx could have been misdiagnosed as a pilonidal 
cyst.  

Dr. R. Z. submitted a statement in March 1998.  It was noted 
that the veteran's history dated back to 1952 when he fell on 
his back in a plane.  It was noted that the veteran was told 
that he had a pilonidal cyst, but did not have drainage, 
fever, or chills.  The examiner commented that this was an 
incorrect diagnosis based upon what the veteran said his 
signs and symptoms were.  The examiner felt that the veteran 
suffered from coccygodynia, and commented that this may have 
been secondary to a chronic coccyx fracture.  

In a statement dated March 1998, the veteran noted that at 
each and every regularly conducted Reserve medical 
examination (every 2 to 4 years) commencing in 1953, the 
coccyx injury was reported and discussed.  He indicated that 
no special treatment was sought since he was able to manage 
the occasional flare-ups by avoiding prolonged or hard 
sitting, taking warm baths, and pain relief medication.  He 
stated that during the mid-1980s, that protocol was no longer 
successful, and he consulted a doctor whose x-rays showed the 
fracture and misdiagnosis.  

In a statement dated April 1998, the veteran wrote that he 
had treatment of special seat cushions, anti-inflammatory 
agents and other pain relievers.  He stated that prior to 
1987 the periodic flare-ups of the symptoms responded to the 
initial prescribed protocol and no additional treatment was 
sought.  

The veteran underwent an x-ray in June 1998.  The x-ray 
report noted no evidence of a sacral or coccyx fracture.  It 
also indicated that there was a retained pantopaque noted in 
the spinal canal at the level of the sacrum.  Finally, also 
noted was dextroscoliosis, lumbar spine with extensive 
degenerative disk disease of the lower lumbar spine. 

The veteran underwent a VA examination in September 1998.  
The veteran stated that while in the military he had a 
falling injury onto his back sustaining a fracture of the 
coccyx.  It was noted that at that time it was diagnosed as a 
pilonidal cyst.  The veteran believed that this was an 
incorrect diagnosis.  Since that time, the veteran had 
continuous swelling, pain, difficulty walking, difficulty 
sitting down, stiffness in the lower back, feeling of 
weakness in the lower back, and fatigue.  Examination 
revealed an area of tenderness over the coccygeal area.  
Diagnosis was coccydynia.  The examiner commented on an x-ray 
by Dr. R. Z. which showed a fracture of the coccyx.  The 
examiner stated that since there was no evidence of a 
pilonidal cyst, the only diagnosis was nonunion fracture 
coccyx.  The examiner stated that it was impossible to state 
a medical opinion as to the time of onset of current 
disorders.  The examiner commented that there was no question 
that a pilonidal cyst existed during service.  The examiner 
commented that the time of the fracture occurrence was 
unknown.  

In December 1998, the examiner who conducted the veteran's 
September 1998 VA examination prepared an addendum to his 
report.  He commented that the C file was reviewed.  He 
stated that there was no evidence of any residual 
attributable to a fracture of the coccyx present during the 
veteran's military service.  He commented that the veteran's 
current symptoms were as likely as not etiologically related 
to a pilonidal cyst/sinus treated at that time.  

Dr. M. A. submitted a letter dated November 1999.  He wrote 
that he treated the veteran for injuries the veteran 
sustained on December 20, 1952, when he was a member of a 
crew on a military aircraft.  He wrote that at that time, he 
fell, suffering a fracture of his coccyx.  He wrote that the 
veteran did not suffer a pilonidal cyst while in the military 
and in fact did suffer a fracture of the coccyx.  He noted 
that residuals had left him with a permanent deformity with 
pain in the sacrum and coccyx.  He indicated that the veteran 
also had degenerative changes of the lower spine and coccyx 
as a result of this longstanding injury, and that the 
conditions were directly related to the fracture of the 
coccyx.  

Dr. M. A. submitted a letter dated April 2000.  He wrote that 
the veteran first came under his care on May 6, 1999, and was 
treated again on May 13, 1999.  He wrote that in addition to 
his examination and the veteran's statements, he had a report 
from March 13, 1998, from a Dr. R. Z., a surgeon, who stated 
that the veteran suffered a fracture of his coccyx in 1952 
while in the military service.  He noted that the veteran 
also provided for his review records he had of his injury 
when he fell while in an airplane during his time in service 
in 1952.  

The veteran underwent a VA examination in April 2001.  The 
examiner stated that he reviewed the claims file completely.  
The examiner noted that the veteran was returning from Korea 
with the Air Force when his plane hit some clear air 
turbulence, and the veteran fell on his back injuring his 
back.  He noted that when the veteran was seen by the flight 
surgeon who diagnosed a pilonidal cyst and treated the 
veteran with no flight status for a while, some medication, 
hot tub baths, and a pillow.  The examiner noted a January 
1953 examination that described a dry pilonidal sinus without 
evidence of infection.  The examiner noted that in the 
service records, there were no statements about a fractured 
coccyx.  He noted that the veteran described a fractured 
coccyx, and that the veteran stated, "the pilonidal cyst 
does not exist and never did, the irritation is caused by a 
fractured coccyx bone."  

The examiner noted that there were statements from various 
physicians describing a fracture of the coccyx with the 
probable result in arthritis.  He noted that the veteran was 
able to function as a real estate agent, and play 4+ 
handball, but that his difficulty was with prolonged sitting.  
He noted that as the veteran's multiple sclerosis progressed 
over the past 30 years, and as he needed to do more sitting, 
he had increasing pain in the coccygeal region.  The examiner 
noted a 1998 note from Dr. R. Z. that said that the veteran 
developed further coccyx pain and the x-ray showed a 
fractured coccyx and that the examination showed, "coccyx 
has some tenderness."  The veteran did not wish to have any 
further x-ray examinations.  

Examination showed that the veteran had a non-draining 
pilonidal sinus.  He had some tenderness of the distal 
portion of his sacrum.  He did not describe any pain over his 
coccygeal region.  His coccyx was mobile and not painful to 
motion and not tender.  He did have some tenderness over the 
distal portion of his sacrum.  He did not clinically have any 
significant evidence of residual of a fracture of his coccyx.  
The pain in the distal sacrum was the area that the veteran 
described as having been painful since his fall in service.  
The examiner stated that all he could do was historically 
relate the fall on the aircraft to the present symptomatology 
which was aggravated at the present time because of the 
veteran's multiple sclerosis and the need to do a 
considerable amount of sitting.   

In May 2003, COVA remanded this case back to the Board for 
further development.  In November 2003, the Board issued a 
remand to the RO to comply with the requirements of the VCAA.

In February 2004 the RO issued a letter to the veteran, which 
was compliant with the requirements of the VCAA. 

In July 2004, the RO issued a supplemental statement of the 
case (SSOC).  In response, the veteran submitted a statement 
in August 2004 reiterating his claim.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In the letter dated February 2004, the 
RO informed the veteran of the elements necessary to 
substantiate his claim.  Specifically, the evidence must show 
(1) an injury in military service or a disease that began in 
or was made worse during military service or an even in 
service causing injury or disease, (2) a current physical or 
mental disability demonstrated by medical evidence and 
statements from the veteran or others to show persistent or 
recurring symptoms of a disability and (3) a relationship 
between the current disability and the injury, disease or 
event in military service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that the VA would request records held by Federal 
agencies, to include service medical records or other 
military records, and medical records at VA hospitals.  The 
letter also informed the veteran that the RO would make 
reasonable efforts to obtain private records or evidence 
necessary to support his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter requested that the veteran 
submit evidence showing that his coccygeal disability was 
incurred in or aggravated by service.  This evidence could 
include a statement from doctors containing physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of the examinations or tests.  The 
veteran was also told he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations, the manner in which the veteran's 
disability originated or became worse.  If the veteran had 
received treatment at a Department of Veterans Affairs 
facility or received treatment authorized by the Department 
of Veterans Affairs, the RO asked him to furnish the dates 
and places of such treatment.  The RO requested the veteran 
fill out and return the necessary authorization forms to 
obtain the aforementioned records.  The February 2004 letter 
also indicated that if the veteran had not been examined or 
treated recently by a doctor, he may submit his own statement 
describing his symptoms, frequency, severity, and other 
involvement, extension and additional disablement caused by 
his disability.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for the residuals of his coccyx disorder.  
This information was provided in the June 1996 Statement of 
the Case, in the December 1996, April 1999, October 2000, 
September 2001 and July 2004 Supplemental Statements of the 
Case as well as the veteran's August 1997 Travel Board 
hearing.  

Pursuant to the Board remand dated November 2003, the RO 
issued a letter compliant with the VCAA in February 2004.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  The 
Board finds that while the VCAA was enacted during the 
pendency of this appeal, the February 2004 letter from the RO 
satisfied the requirements under the VCAA.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002).  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2004).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2004). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).

The veteran claims that he suffered a fractured coccyx in 
service, which was misdiagnosed as a pilonidal cyst.  The 
service medical records do not bear out the veteran's 
contention.  Rather, they show diagnoses of only "pilonidal 
sinus" and "pilonidal cyst."  

While the veteran has submitted medical opinions from several 
private physicians (Dr. M. S., Dr. R. Z., and Dr. M. A.), 
these opinions do not prove the veteran's case.  Dr. M. S. 
submitted a statement in September 1997, which is highly 
speculative.  He wrote that, "the pain from a fractured 
coccyx could have been misdiagnosed as a pilonidal cyst."  
In March 1998, Dr. R. Z. commented on the diagnosis of 
pilonidal cyst and opined that this was an incorrect 
diagnosis based upon what the veteran said his signs and 
symptoms were.  In November 1999, Dr. M. A. commented that 
the veteran did not suffer a pilonidal cyst while in the 
military, but rather suffered a fractured coccyx.  

However, a VA doctor (after reviewing the claims file) 
commented in December 1998 that the veteran's current 
symptoms were as likely as not etiologically related to a 
pilonidal cyst/sinus treated during service.  He commented in 
September 1998 that there was no question that a pilonidal 
cyst existed during service, and in noting an x-ray by Dr. R. 
Z. showing a fracture of the coccyx, the VA doctor commented 
that the time of the fracture occurrence was unknown.  The 
Court has rejected the "treating physician rule," which holds 
that opinions of a claimant's treating physician are entitled 
to greater weight than opinions from medical experts who have 
not treated a claimant.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993).  In comparing the different opinions, the 
greatest weight is given to the opinion of the VA doctor.  
For one thing, the VA doctor had the claims folder to review 
while the other examiners did not.  

The opinion of Dr. M. S. is discounted due to its 
speculativeness.  The opinion of Dr. R. Z. is discounted 
because he did not state that the veteran actually suffered a 
fractured coccyx in service.  He stated only that the felt 
the diagnosis of a pilonidal cyst was erroneous.  Dr. M. A.'s 
opinion is discounted because it is quite perfunctory.  He 
stated that, "the patient did not suffer a pilonidal cyst 
while in the service and he did in fact suffer a fracture of 
the coccyx."  He does not give reasons for his opinion.  
Also, he misstated the opinion of Dr. R. Z., when he wrote 
that Dr. R. Z. indicated that the veteran suffered a fracture 
of the coccyx in 1952 while in the military service.  
However, a review of Dr. R. Z.'s March 1998 opinion shows no 
such statement.  As noted above, Dr. R. Z. discounted the 
diagnosis of a pilonidal cyst in service, but did not state 
that the veteran suffered a fracture of the coccyx in 
service.  

Although the veteran claims that he suffers incurred a 
fractured coccyx during service (which was misdiagnosed as a 
pilonidal cyst), he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reviewing the entire body of evidence, it is important to 
note that the records of treatment dated from the period 
closest to the veteran's active service include several 
references to a pilonidal cyst.  Furthermore, the same 
records show that the veteran accepted and agreed to the 
diagnosis of pilonidal cyst and never mentioned a trauma to 
the coccyx or low back.  Specifically, the treatment records 
show the foillowing: 

When the veteran was examined for separation from 
service on January 15, 1953, he was asked to state the 
condition of his health, and he responded, "Excellent 
except for pylonidal (sic) cyst";

On the report of the veteran's examination for 
separation from service of January 15, 1953, it was 
noted that the veteran had been treated for 
"inflammation of pilonidal cyst" at Dover Air Force 
Base in December 1952 and January 1953;

The physician who conducted the veteran's examination 
for separation from service in January 1953 reported his 
findings as "pilonidal sinus, dry";

In March 1953, the veteran was examined for reserve 
service, at which time he reported that he had been 
treated for pilonidal sinusitis inflammation in 1952;

The veteran had an examination for reserve service in 
August 1956, at which time he reported treatment for a 
pilonidal cyst at Dover Air Force Base in January 1953.

In view of these written reports dated from 1953 to to 1956, 
the references to a fracture of the coccyx, which began to 
appear in reports decades after the events in question, have 
very limited probative weight. The veteran's contentions of a 


fracture of the coccyx in service are simply not supported by 
the contemporaneous written evidence, which is very 
compelling as to the nature of the disorder the veteran had 
in service.  He was treated for a pilonidal cyst, and in the 
years immediately following service he accepted the diagnosis 
of pilonidal cyst and never made reference to a fracture or 
other trauma when asked to report his medical history.  The 
physicians' recent references to the possibility that the 
veteran actually had a fracture of the coccyx in service are 
based on the veteran's later reports of his medical history, 
and in view of the entire written record, the veteran's 
reports of a trauma to the coccyx are not credible.  Taken as 
a whole, the evidence overwhelmingly supports a finding of 
fact that the veteran had a pilonidal cyst in service and not 
a fracture of the coccyx.

In short, the preponderance of the evidence is very clearly 
against the veteran's claim.  The evidence shows that the 
veteran suffered a pilonidal cyst in service, but he is 
already service-connected for disability resulting from the 
pilonidal cyst.  The evidence does not show that the veteran 
suffered from any other coccygeal disorder during service.  
Specifically, the evidence does not show that he suffered a 
fractured coccyx during service.  While there are references 
in the claims folder to x-rays from 1987 showing a fracture 
of the coccyx, the record does not include clear x-ray 
evidence of a fracture; and, in any case, x-ray evidence of a 
fracture dating from the 1987 would not establish that the 
fracture was the result of an injury that occurred in 1952.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a coccygeal 
disability (to include residuals of a fractured coccyx), 
other than a pilonidal cyst, must be denied.  See 38 U.S.C.A 
§5107 (West 2002).




ORDER


Entitlement to service connection for a coccygeal disability 
(to include residuals of a fractured coccyx), other than a 
pilonidal cyst, is denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


